Case: 1:09-cr-00506-JRA Doc #: 286 Filed: 05/30/19 1 of 2. PagelD #: 6024

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

  

 

 

EASTERN DIVISION CESK. Ue peTsicr count
= ANG
THOMAS J. GRECO, JR., Pro-Se ) Case NO.: 1:09CR506
Defendant, ) JUDGE JOHN R. ADAMS
Vv. ) MOTION TO REDUCE AMOUNT OF
UNITED STATES OF AMERICA, ) RESTITUTION,
Plaintiff, )

)

Thomas J. Greco, Jr. petitions this Honorable Court to “Reduce the Amount of Restitution.” On
December 19, 2018 Mr. Greco was released from FCI Morgantown after serving approximately eight (8)
years. Mr. Greco reported to the Oriana Halfway House that day. On December 26, 2018 Mr. Greco was
sent to “Home Confinement.”

On May 22, 2019 Mr. Greco completed his Home Confinement and on that day reported to U.S.
Pretrial Services and Probation Office. Mr. Greco had a meeting with his Probation Officer Keysha Myers.
Mr. Greco reviewed his financial status with Ms. Myers. Ms. Myers was copied with all of Mr. Greco’s
documentation. Ms. Myers recommended to Mr. Greco to file a “Motion to the Court” with all needed
documentation.

All documentation has also been sent to U. S. Department of Justice Mr. Paul Miller Financial
Litigation Agent.

Thomas J. Greco, Jr, does not own a Home, Car, and or Personal Property. Nor does he have any
funds or monies in a Savings Account. Thomas does have a Checking Account where his Disability
Pension Monies are deposited and bills are paid. Thomas’s Home was taken by Forfeiture and all his
Families Savings and Retirement of $326,000 was spent on Attorney Fee’s to prove his innocence.

Thomas J. Greco, Jr. is asking this Court to reduce the 25% amount taken from his Disability Pension
each month. Mr. Greco is asking to reduce that amount to $25.00 each month. Mr. Greco includes
documentation that shows his monthly expenses of $7,058.56 compared to his monthly income of
$3,377.19.

To date Mr. Greco has supplied to the Court approximately $357,973.08 in Restitution Monies, this
amount does not included monies paid by his co-defendants.

Mr. Greco also states that any and all Court Fees, all Taxes Due on OPERS Monies to the Court, All
Forfeiture Monies and all Taxes due to the IRS have all been paid in full.

Mr. Greco asks this Honorable Court to approve his “Motion to reduce his Restitution.”

United States Court House.
Attention “Clerk of Courts.”
801 West Superior Ave.
Cleveland, Ohio 44113
Case: 1:09-cr-00506-JRA Doc #: 286 Filed: 05/30/19 2 of 2. PagelD #: 6025

Respectfully Submitted,

Ahuof lade

Thomas J. Greco, Jr.
866 Seasons Pass Drive

Brunswick Hills, Ohio 44212
